       Case 1:19-cr-00648-JMF Document 9 Filed 09/01/21 Page 1 of 1




UNIT ED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                     X


UNITED STATES OF AMERICA                                                   UNSEALING ORDER

                          v. -                                             19 Cr . 648

JUAN CARLOS MUNOZ - LOPEZ ,
     a/k/a "Coco , "
CARLOS ALBERTO CASTANO - LOAIZA,
JOHN FREDY QUIROZ - MEDINA , and
      a / k / a "Santiago , "
JAVIER ALEXANDER FORERO - ALVAREZ,
      a / k / a " Paisa,"

                      Defendants.
       -    -   -     -   -   -   -   -   -   -    -   -     -   -   X

       Upon the application of the United States, by United States

Attorney for the Southern District of New York , Audrey Strauss , by

Assistant United States Attorney Elinor L. Tarlow ;

       It        is       found           that         the       arrest     warrants     and   superseding

indictments , Sl 19 Cr.                           648, S2 19 Cr . 648, S3 19 Cr . 648, and S4

19 Cr . 648 , in the above - captioned action are currentl y sealed and

the   United States Attorne y ' s                                Office    has   applied to have     those

documents unsealed , it is therefore

       ORDERED tha t the arrest warrants and superseding indictments

in    the       above - captioned                  action be             unsealed and    remain   unsealed

pending further order of the Court.

SO ORDERED .

Dated : New York , New York
        September 1 , 2021



                                                                     HONORABLE DEBRA FREEMAN
                                                                     UNITED STATES MAGISTRATE JUDGE
